Petition for rehearing denied February 26, 1935.                        ON PETITION FOR REHEARING                             (41 P.2d 1063)
In a petition for rehearing, plaintiffs contend that the charge of fifty cents per hundred authorized by Article VIII of defendant's by-laws is restricted to full terms of five years. We are unable to find anything in the by-laws so restricting it.
It is true that the term of the policy issued to plaintiffs is five years. It is also true that $20 only is referred to therein as the premium. As to this policy, if the $20 is to be taken as the premium, the record is barren of anything indicating that a second assessment was ever levied against it; and, therefore, plaintiffs' cause fails.
We think, however, that there is nothing in defendant's by-laws inhibiting an annual premium charge of fifty cents per hundred for insurance. As we construe the testimony upon which plaintiffs rely to support their contention, that there were two assessments in one year, it discloses that it was defendant's practice to make such annual charge. The fact that it was referred to in the testimony as an assessment did not change its character from that of a premium to that of a special assessment.
We think that when the distinction between a regular, stated assessment and an uncertain, special assessment is borne in mind, the reference in the policy to further assessments, which plaintiffs were to pay, is comprehensive enough to include both additional premium assessments of fifty cents per hundred authorized by said Article VIII and the special assessment authorized by Article XIII of defendant's by-laws.
The petition for rehearing is denied. *Page 467